Citation Nr: 0801399	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-29 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
osteochondritis dissecans right knee, status post 
reimplantation right total knee arthroplasty.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Honolulu, Hawaii Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted a temporary 100 percent 
evaluation for convalescence from February 19, 2004 through 
June 30, 2004 and an evaluation of 30 percent effective from 
July 1, 2004 for osteochondritis dissecans right knee, status 
post reimplantation right total knee arthroplasty.  The 
veteran's claim file was subsequently permanently transferred 
to the Pittsburgh, Pennsylvania RO.  Upon subsequent review, 
the RO issued a rating decision in October 2004 which granted 
a temporary 100 percent evaluation for convalescence 
effective February 19, 2004 through October 2004 and a rating 
of 60 percent from October 1, 2004 thereafter for 
osteochondritis dissecans right knee.  The veteran has 
continued his appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.

A review of the claims folder reveals that, despite the fact 
that the file was in the possession of the RO on November 9, 
2000 (the effective date of the VCAA), the veteran was never 
fully advised of the laws and regulations applicable to the 
VCAA, and the potential impact this law might have on his 
claim for an increased rating for osteochondritis dissecans 
right knee, status post reimplantation right total knee 
arthroplasty.  Although the VA sent the veteran a letter in 
January 2002 which alluded to what additional information the 
veteran should submit, the letter did not state what the 
evidence needed to show in order to allow the veteran's 
claim.  This violation of due process must be addressed 
before the Board can take further action in this claim.  
Furthermore, the RO never informed the veteran of the 
evidence that VA would obtain on his behalf or what evidence 
he should obtain to support his claim for an increased rating 
for osteochondritis dissecans right knee, status post 
reimplantation right total knee arthroplasty.

Compliance requires that, once a "substantially completed 
claim" has been received, that the veteran be notified, via 
letter, of any information, and any medical or lay evidence, 
not previously provided to the Secretary, that is necessary 
to substantiate the claims.  A general form letter, prepared 
by the RO, not specifically addressing the disability or 
disabilities at issue, is not acceptable.  The RO must 
indicate which portion of that information and evidence, if 
any, is to be provided by the claimant, and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
claimant.  The RO must also indicate what the evidence must 
show to establish entitlement.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the Court concluded that "Both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary."

Also, the veteran in effect contends that his service-
connected right knee disability markedly interferes with his 
employment.  He maintains that because of his right knee 
disability he is unable to move around.  He contends that if 
he moves excessively, his leg swells, causing him to miss 
work for four or five days at a time until the swelling 
dissipates.  In July 2004 a VA doctor noted that the 
veteran's right knee disorder was a permanent problem and 
carried a risk of re-infection in the future.  He also stated 
that the veteran was completely disabled due to his right 
knee problems.  The VA doctor amended his statement in 
October 2004 to indicate that the veteran was completely 
disabled from work and was unable to seek or maintain gainful 
employment.  In September 2005 the veteran stated that due to 
his right knee disorder, he did not know how much longer he 
could continue to work.

In several medical reports dated in 2004, there was a strong 
suggestion that the right knee was infected, and 
osteomyelitis was suspected.  The veteran and his physicians 
have alleged that the veteran has had recurrent infections of 
the right knee.  Further, the veteran has not been afforded 
an evaluation of the right knee since August 2004, when 
several issues concerning the knee, such as removal of the 
rod, and infection of the knee with drainage, were pending.  

The veteran's statements raise the issue of entitlement to an 
extra-schedular rating for his service-connected 
osteochondritis dissecans right knee, status post 
reimplantation right total knee arthroplasty.  Additional 
development should be undertaken, to include providing the 
veteran with notice of the evidence required to substantiate 
a claim for an extraschedular rating, what evidence he should 
submit, and what evidence VA will obtain.  See 38 U.S.C.A. § 
5103 ; 38 C.F.R. § 3.159 (2007).  This should include, but 
not be limited to, notifying the veteran that he should 
submit documentation of time lost from work and statements 
from supervisors and/or co-workers concerning interference 
with employment associated with his right knee disability.

Finally, notice should be given to the veteran concerning 
effective dates as they relate to the potential assignment of 
an extraschedular rating for his service-connected right knee 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, the 
AMC/RO should ensure that the 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 
2002) and in 38 C.F.R. § 3.159 (2007) 
are fully complied with and satisfied.

Notification to the veteran should 
include an explanation to the veteran 
as to the information or evidence 
needed to substantiate a claim for an 
extraschedular rating under 38 C.F.R. § 
3.321(b) for his service-connected 
right knee disability and an 
explanation as to the information and 
evidence needed establish an effective 
date for an extraschedular rating.

After the veteran has been given notice 
as required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), he should be 
given the opportunity to respond.

2.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who treated the veteran for 
osteochondritis dissecans right knee, 
status post reimplantation right total 
knee arthroplasty, and any infections of 
the right knee since July 2004.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review. 

3.  The veteran should be requested to 
indicate whether he is currently 
employed.  If he is employed, he should 
provide documentation from his employer 
describing any marked interference with 
employment, including accommodations made 
for him by the employer, and a report of 
the sick leave he has taken since July 
2004.  If in order, the veteran should 
provide documentation of all periods of 
hospitalization necessitated by the right 
knee disorder since July 2004.  If he is 
no longer employed, the veteran should 
provide documentation of the reason(s) he 
is no longer employed.

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
severity of the osteochondritis dissecans 
right knee, status post reimplantation 
right total knee arthroplasty.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
physician is to indicate his area of 
medical expertise in his report.  The 
physician is to indicate whether the 
veteran has experienced any episodes of 
osteomyelitis in the right knee, the 
frequency of any infections, and whether 
there is a current active infection.  If 
no active infection is present, the 
physician should indicate when the last 
active infection was diagnosed.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

Then, after any additional development 
warranted by the state of the record, 
and if necessary, the AMC/RO should 
submit this case to the Under Secretary 
for Benefits of the Director, 
Compensation and Pension Service, for 
consideration of assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b).

6.  After the development requested 
above has been completed to the extent 
possible, the AMC/RO should again 
review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case with 
the law and regulations applicable to 
VCAA and given the opportunity to 
respond thereto.  The AMC/RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, 
to include any further changes in VCAA 
or other legal precedents.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


